Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 42-52 and 55-59 are pending in the instant application.  Claims 1-41 have been canceled and claims 42-51 and 55-59 are withdrawn.   All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  Response to arguments follow.  This action is Final.  
The rejection of claim 52 as an improper Markush rejection has been withdrawn due to the amendment to the claim. 
Election/Restrictions
Newly submitted claim 55-59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the markers recited in claims 55-59 are structural different and do not share any structural similarity among the markers.  Applicant elected a single species of FOXO1 which is under examination.  It is noted that if claims directed to the single species of FOXO1 were to be allowable any claim that depends from the allowable claim and further comprises the allowable subject matter would be rejoined. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55-59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 52 is under examination with regard to FOXO1.  It is noted that applicant elected only one marker, FOXO1 and therefore claims drawn to additional markers have been withdrawn as non-elected.



Claim Rejections - 35 USC § 112- written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously presented and has been rewritten to address the amendment to the claims. 
The claimed methods are drawn to method of treating melanoma or colon cancer in a subject in need thereof comprising detecting increased expression of one or more T cell dysfunction markers in tumor infiltrating lymphocytes obtained from subjects tumor as compared to the expression of a reference level of TIL wherein the one or more T cell dysfunction marker are FOXO1 and administering one or more checkpoint inhibitors comprising anti-PD1, anti-CTLA-4, and anti-PDL1 to the subject when the one or more T cell dysfunction markers are detected.  
The claim encompasses treatment of melanoma or colon cancer in any subject in need in which TIL of the tumor have an increased expression of FOXO1 compared to a reference level of TIL and includes any checkpoint inhibitor comprising anti-PD1, anti-CTLA-4, and anti-PDL1.  When the claims are analyzed in light of the specification, the instant specification encompasses methods comprising the treatment of a large genus of agents that encompass checkpoint inhibitors comprising anti-PD1, anti-CTLA-4, and anti-PDL1.  The claims are broadly drawn to administering to any subject in need any checkpoint inhibitor comprising any compound that is anti-PD1, anti-CTLA-4, and anti-PDL1.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species has been described by their complete structure.  The specification does not teach treating melanoma or colon cancer with any checkpoint inhibitor, including any anti-PD1, anti-CTLA-4, and anti-PDL1.  Any checkpoint inhibitor that includes anti-PD1, anti-CTLA-4, and anti-PDL1 encompasses any agent that affects the expression or activity of PD1, CTLA4 and PDL1 and thus encompasses many different therapies, agents and compositions.  The specification teaches determining suitability of a compound as a checkpoint inhibitor by contacting an immune cell expressing FOXO1 with said compound, determining whether or not said compound can affect the expression of FOXO1 whereby decrease or increased expression indicated compound is suitable as a checkpoint inhibitor (see para 30-31).  Cancers with increased FOXO1 expression and checkpoint inhibitors including agents to reduced FOXO1 expression of such a large genus have not been taught by the specification. The specification has not taught melanoma or colon cancer with increased FOXO1 expression.
	The specification does not teach compounds that are checkpoint inhibitors, including anti -PD1, anti-CTLA-4, and anti-PDL1.  The specification teaches generally a method of treating a subject in need thereof comprising administering one or more checkpoint inhibitors.  The specification teaches immune checkpoints targeted are PD1, PDL1 and CTLA1 (see para 179).  The specification does not disclose a single agent that is an immune checkpoint.  The specification teaches agents that inhibit a target gene or gene product can be nucleic acid or  protein (see para 203-204). The specification further teaches an agent refers to any substance or composition such as a chemical entity or biological product and may be administered to treat or prevent or control a disease or condition (see para 133). The specification teaches the chemical entity or biological entity is preferably a low molecule weight compound or a larger organic or inorganic molecule effective in the given situation including modified and unmodified nucleic acids such as antisense nucleic acid, siRNA, shRNA, CRISPR-Cas systems, peptides, ligands, aptamer, polypeptides, antibodies nucleic acid analogs and variants thereof (see para 134). The specification further lists therapeutic agents including chemotherapeutic, biotherapeutic agents, radiation, or immunotherapy, however the specification does not teach which if any are checkpoint inhibitors or if any of these agents reduces FOXO1 expression and would therefore be considered checkpoint inhibitors, as disclosed by the specification. While the specification




discloses methods CRISPR-Cas system and RNA delivery along with known cancer
therapeutics, the specification provides no guidance on the structural of an agent that is encompassed by checkpoint inhibitor that is anti-PDL1, anti-CTLA4, or anti-PDL and will reduce FOXO1 or which cancer therapeutic will reduce FOXO1 expression and treat colon and melanoma cancer. The specification provides no structures of checkpoint inhibitor in any cells from any subject, as described by the specification (see para 30-33). The specification does not disclose any specific agent that is a checkpoint inhibitor that is anti-PDL1, anti-CTLA4 and anti-PDL and treats colon or melanoma or is capable of reducing FOXO1 or treats subjects consistent with the guidance in the specification. Thus the specification envisions any number of agents that are not disclosed by the instant specification or the prior art. The prior art demonstrates that as of 2017, CRISPR-Cas targeted therapies and DNA editing reagents have substantial hurdles for advancing a therapy into clinic and address that CRISPR-Cas therapies have only be analyzed in mice (see pg. 98) (Fellman, Nature Review, 2017, Vol 16, pp 89-101). Additionally the art demonstrates that checkpoint inhibitors comprise anti-PD-1, however PD1 expression by TIL in the role of cancer is unresolved (see Sui et al. Oncotarget, 2015, pp 1939-19404).  Sui teaches that not all cancer patients gain the benefit of checkpoint inhibitors and response was seen in 1 in 4 patients with NSCLC, melanoma and renal cell cancer (see pg. 19394).  Sui demonstrates nivolumab is an immune checkpoint inhibitor and demonstrates other PDL1 antibodies however Sui teaches that these are all currently being investigated and the efficacy and safety has not yet been determined (see pg 19397).  Sui teaches the treatment raises issues as it is not clear how PD-1 mediates their effects. Sui demonstrates that checkpoint inhibitors and the genus of agents to treat colon and melanoma cancer that are described in the instant specification are not known in the art. 
	In the instant case, the specification provides no analysis of FOXO1 expression in a colon or melanoma cancer in a representative number of subjects or administering a representative number of checkpoint inhibitors that are anti-PDL1, anti-CTLA4 and antio-PD1 to treat melanoma and colon cancer in any subject.  The specification does not provide any characteristics that would allow one to identify any agent that is encompassed by the claimed checkpoint inhibitor that treats melanoma or colon cancer in any subject and is further capable of altering FOXO1 expression.  The specification has not provided clear guidance as to which critical structures are required for the claimed checkpoint inhibitor.  
	Therefore the genus is drawn to a large number of potential agents and when the claims are analyzed in light of the specification the instant invention encompasses having one or more of an enormous and wide variety of therapies to treat a wide variety of cancer in many different subjects.  Agents that are encompassed by the genus checkpoint inhibitors and cancers that are encompassed by increased FOXO1 expression have not been adequately described by the instant specification.
	The specification provides no inhibitors that are checkpoint inhibitors.  The specification provides no cancers, specifically melanoma and colon cancer that have increased FOXO1 expression in TIL.  The specification provides no subjects with increased FOXO1 expression in TIL.  While the specification provides a large genus of how to determine if an agent is a checkpoint inhibitor, and provides a large genus of what is encompassed by the agent the specification does not disclose a single agent that is a checkpoint inhibitor and has the function of altering FOXO1 expression, as defined by checkpoint inhibitor in the specification (see para 30-33). Additionally the art does not provide guidance to sufficiently describe agents that encompass checkpoint inhibitors or alter FOXO1.  The art demonstrates that agents including CRISPF-Cas system have not yet been developed in humans.  The art further demonstrates that a checkpoint inhibitor is a PD-L1 immune inhibitor however the specification encompasses any anti-PD1, anti-CLR4 and anti-PDL1 agent that modulates FOXO1 expression as a checkpoint inhibitor in colon cancer or melanoma.  The claims therefore encompass the use of agents to any subject with colon cancer or melanoma that are not disclosed in the specification. 
	As the specification does not disclose a representative number of checkpoint inhibitors and treatment with colon cancer and melanoma with elevated FOXO1 in TIL, one of skill in the art would conclude that applicants were not in possession of the claimed genus of treatment of melanoma and colon cancers in the genus of subjects by analysis of elevated FOXO1 in TIL and administering one or more checkpoint inhibitor consisting of anti-PD1, anti-CTLA4 and anti-PDL1. 
	Thus having considered the breadth of the claim and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims. 
Response to Arguments
The response traverses the rejection on pages 9-10 of the remarks mailed 03/01/2022.  The response asserts that the present invention related to treatment with checkpoint inhibitors to enhance an immune response when coupled with dysfunction only signature is detected in TILs contract to detection of PD1 in TILs as discussed in Sui et al. The response asserts that the dysfunction only module is distinguishable in human tumors and is therefore diagnostically and therapeutically relevant.  This response has been reviewed but not found persuasive.  The rejection is based on the what the specification has described and what is taught in the art.  In the instant case the art does not teach checkpoint inhibitors comprising anti-PD1, anti-PDL1 and anti-CLTA4.  The specification does not disclose a single inhibitor comprising anti-PD1, anti-PDL1 and anti-CLTA4 to treat colon cancer or melanoma.  The specification further does not teach a single inhibitor comprising anti-PD1, anti-PDL1 and anti-CLTA4 that reduces FOXO1 expression.  As demonstrated in the art by Sui the art does not teach a representative number of comprising anti-PD1, anti-PDL1 and anti-CLTA4 inhibitors that treat colon cancer or melanoma and therefore one of skill in the art would conclude the that applicants were not in possession of the claimed genus of treatment of melanoma and colon cancers as claimed.
The response points to tumor models of CT26 colon carcinoma, MC38-Ova and B16 melanoma models.  None of these tumor models were treated with checkpoint inhibitors consisting of anti-PD1, anti-PDL1 and anti-CLTA4.  The tumor models illustrated the expression of MT1 and MT2 (see figure 2A-2D).  None of the tumor models disclosed in the instant specification describe expression of FOXO1 or treatment with inhibitors consisting of anti-PD1, anti-PDL1 and anti-CLTA4.  The response further asserts that the checkpoint inhibitors consisting of anti-PD1, anti-PDL1 and anti-CLTA4 the art demonstrates are checkpoint inhibitors.  The response further points to the specification that includes a description of an inhibitor and points to specific checkpoint inhibitors in the art by Korman et al. (para 500).  The art does not disclose checkpoint inhibitors consisting of anti-PD1, anti-PDL1 or anti-CLTA4 and treatment of colon cancer or melanoma.  The specification does not disclose a single agent that functions as anti-PD1, anti-PDL1 and anti-CLTA4.  As demonstrated in the art, the art does not teach a representative number of treatments comprising anti-PD1, anti-PDL1 and anti-CLTA4 inhibitors that treat colon cancer or melanoma and therefore one of skill in the art would conclude the that applicants were not in possession of the claimed genus of treatment of melanoma and colon cancers as claimed.  For these reasons, and the reasons made of record in the previous office actions, the rejection is maintained.



Claim Rejections - 35 USC § 112 – New Matter

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claim requires a method of treating melanoma or colon cancer comprising detecting increased expression of one or more T cell dysfunction markers in TILs as compared to the expression of a reference level of TILs wherein the T cell dysfunction marker comprise FOXO1 and administering one or more checkpoint inhibitors to the subject when the one or more T cell dysfunction markers are detected.  The specification does not support increased expression of FOXO1 in melanoma or colon cancer and does not support administering one or more checkpoint inhibitors to treat a subject with melanoma or colon cancer.  While the specification teaches expression of MT1 and MT2 in mice bearing colon carcinoma and melanoma tumors (see figure 2 and para 342) the specification does not teach expression of FOXO1 in colon carcinoma or melanoma tumors.  Additionally the specification does not teach treating colon carcinoma or melanoma with checkpoint inhibitors, including anti-PD1, anti-CTLA-4, and anti-PDL1. The specification teaches agents capable of inducing altering expression or activity of PD1, CTLA-4 and PD-L1 (see para 333) but does not disclose a single agent that does alter expression or treat colon carcinoma or melanoma.  While the specification asserts there are current therapies targeting co-inhibiting or immune checkpoint receptors such as CTLA-4 and PD1 are showing promise in the clinic (see para 9) the specification does not teach these checkpoint inhibitors treating melanoma or colon cancer.  Additionally the specification teaches a method for determining the suitability of a compound as a checkpoint inhibitor (see para 32 and 181) but does not teach a checkpoint inhibitor suitable for treating melanoma or colon cancer. The amendment to the claims to recite treating melanoma or colon cancer in a subject by detecting increased expression of FOXO1 and administering checkpoint inhibitors comprising anti-PD1, anti-CTLA-4, and anti-PDL1 is not supported in the instant specification and raises the issue of new matter. 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAE L BAUSCH/Primary Examiner, Art Unit 1634